Name: Commission Regulation (EEC) No 2871/81 of 5 October 1981 amending for the second time Regulation (EEC) No 3314/80 as regards the time limits relating to the sale of skimmed-milk powder intended for feed for calves
 Type: Regulation
 Subject Matter: means of agricultural production;  processed agricultural produce;  marketing;  agricultural activity
 Date Published: nan

 6 . 10 . 81 Official Journal of the European Communities No L 284/29 COMMISSION REGULATION (EEC) No 2871 /81 of 5 October 1981 amending for the second time Regulation (EEC) No 3314/80 as regards the time limits relating to the sale of skimmed-milk powder intended for feed for calves Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece , and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 3314/80 of 19 December 1980 (2 ), as amended by Regulation (EEC) No 336/ 81 (3 ), made provision for the sale of skimmed-milk powder from public stocks intended for feeding calves ; Whereas the current situation on the skimmed-milk powder market makes it necessary to apply that Regu ­ lation again ; whereas the provision concerning the time limit fixed for concluding contracts and the date of entry into storage of the skimmed-milk powder put up for sale must therefore be amended with immed ­ iate effect ; Regulation (EEC) No 3314/80 is hereby amended as follows : 1 . In Article 1 '1 August 1979 ' is replaced by '1 January 1981 '. 2 . In Article 2 (3) ' 16 February 1981 ' is replaced by '1 February 1982'. 3 . The second paragraph of Article 3 is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 345, 20 . 12 . 1980 , p . 12 . H OJ No L 37 , 10 . 2 . 1981 , p . 16 .